DETAILED ACTION
The Office Action is responsive to the communication filed on 2/1/2022.
Claims 1-11 are pending.


 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alphonso A. Collins, Reg. No. 43,559, on February 10, 2022.
The application has been amended as follows: 
See attached claim listing.



Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-7
Regarding claim 1, the prior art as described in the prosecution history describes:
A method for scheduling at least one cyclic control application on a controller, each cyclic control application comprising at least one function block, the method comprising:

However, regarding claim 1, the prior art as described in the prosecution history does not describe:
a)	defining a plurality of function block clusters by clustering a plurality of function blocks of cyclic control applications based on a sampling time of each function block from the plurality of function blocks, each function block cluster of the plurality of function block clusters comprising at least one function block having the sampling time within a corresponding range;
b)	creating a plurality of organization blocks from the plurality of function block clusters, each organization block of the plurality of organization blocks comprising at least one function block from a respective function block cluster and an organization block record including a sampling time value and next deadline time value associated with a corresponding organization block of the plurality of organization blocks; and

wherein the sampling time value of an organization block is based on at one sampling time of at least one function block of the corresponding organization block.

Dependent claims 2-7 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 8-10
Independent claim 8 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 9-10 depend from independent claim 8 and are allowable for the same reasons as described above.


Claim 11
Independent claim 11 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Christopher E. Everett/Primary Examiner, Art Unit 2116